Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of March 17th 2021 has been considered.
Claims 1-15 are cancelled.
Claims 16-35 are pending in the current application.
Claims 16-25 are withdrawn from consideration.
Claims 26-35 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on March 17th 2021, with respect to the rejections of claims 26-35 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Bouritius et al., (WO 2013/187764 A1) and NPL Komarnytsky et al., “Potato protease inhibitors inhibit food intake and increase circulating cholecystokinin levels by a trypsin-dependent mechanism” (see discussion, below).

Claims 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bouritius et al., (WO 2013/187764 A1) in view of NPL Komarnytsky et al., “Potato protease inhibitors inhibit food intake and increase circulating cholecystokinin levels by a trypsin-dependent mechanism” (from Int. J. Obes (Lond). 2011 February; 35(2): 236-243)

Regarding claims 26-28 and 32-35: Bouritius a method for decreasing/improving protein digestive effort of an infant, wherein the increased/improved protein digestive effort of an infant entails: increasing protein digestion efficiency, reducing secretion of proteases in the small and/or large intestine, reducing proteolytic activity in the small and/or large intestine, reducing proteolytic activity in the small and/or large intestine, reducing the protein load entering the large intestine and/or reducing the fermentation of protein in the large intestine (see Bouritius page 4, lines 10-16). The method comprises administering to an infant below 6 months of age an infant formula nutritional composition comprising: (a) 3 to 7 g lipid/100 kcal, (b) 1.6 to 4 g protein/100 kcal, (c) 5 to 20 g digestible carbohydrate/100 kcal, (d) 0.25 wt % to 20 wt % of non-digestible oligosaccharides based on dry weight of the nutritional composition, (e) 0.1 to 1.5 wt % lactic acid based on dry weight, and (f) an ingredient fermented by lactic acid producing bacteria, wherein the improved self-regulation of energy intake is compared to self-regulation of energy intake in infants fed infant formula or follow on formula that does not comprise an ingredient fermented by lactic acid producing bacteria and 0.05 to 1.5 wt. % lactic acid based on dry weight (see Bouritius abstract; page 4, lines 10-28; page 9, lines 1-11). Given the fact the non-digestible carbohydrate/100 kcal recited in the claims overlaps or lies inside the non- digestible carbohydrate/100 kcal in Bouritius, a prima facie 
As to the improved eating behavior recited in the claims: While Bouritius discloses administering the same infant formula as recited in the claims to reduce protease secretion and proteolytic activity, Bouritius fails to disclose the improved eating behavior; However, Komarnytsky discloses that reducing proteolytic activity (i.e., inhibiting protease activity) induces satiety response and promote appetite suppression (see Komarnytsky whole document). Accordingly, in view of the fact the infant formula in Bouritius is the same or similar to the infant formula recited in the claims, where the infant formula is known to reduce proteolytic activity, and since the a reduction in proteolytic activity is known to induce satiety and promote appetite suppression, it is examiner’s position that the improved eating behavior recited in the claims, would naturally flow from administering the infant formula in Bouritius, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 29: Bouritius discloses the non-digestible oligosaccharides are selected from the group consisting of fructo-oligosaccharides and galacto-oligosaccharides (see Bouritius page 9, lines 1-11).
Regarding claim 30: Bouritius discloses the lactic acid producing bacteria are Bifidobacterium breve and/or Streptococcus thermophiles (see Bouritius page 7, line 27-31).
Regarding claim 31: Bouritius discloses the infant formula comprises inactivated lactic acid producing bacteria (see Bouritius page 7, line 27-31).

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on March 17th 2021, with respect to the rejections of claims 26-35 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Bouritius et al., (WO 2013/187764 A1) and NPL Komarnytsky et al., “Potato protease inhibitors inhibit food intake and increase circulating cholecystokinin levels by a trypsin-dependent mechanism” (see discussion, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792